Citation Nr: 1456731	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1956 to August 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), will be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The Veteran initial claim of entitlement to service connection for a psychiatric disability, including PTSD, was denied by the RO in a December 2005 rating decision.  The denial of the Veteran's claim was predicated on the RO's finding that there was no evidence that associated a current psychiatric disability with the Veteran's active duty.  The Veteran was notified of this decision and notified of his appellate rights via a January 2006 letter.

 2.  In February 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a psychiatric disability, including PTSD, which was denied in a July 2007 rating decision.  The Veteran received notice of this decision and notice of his appellate right via an August 2007 letter.  

3.  Since the December 2005 rating decision, evidence has been received that has not previously been considered by VA and, when it is considered with the other evidence of record, could reasonably result in the substantiation of the claim with VA's assistance.

CONCLUSIONS OF LAW

1.  The December 2005 rating decision is final.  38 U.S.C.A. § 7015(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Evidence received since the December 2005 rating decision to reopen the claim of entitlement to service connection for a psychiatric disability, including PTSD, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2005, the Veteran submitted a claim of entitlement to service connection for a psychiatric disability, claimed as a nervous condition, anxiety, and depression, which was denied in a December 2005 rating decision.  The December 2005 denial was predicated on the RO's finding that there was no evidence associating a current psychiatric disability with the Veteran's active duty.  Although the Veteran received notice of this decision and notice of his appellate right in a January 2006 letter, the Veteran did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the December 2005 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the December 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In February 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a psychiatric disability, now captioned as a psychiatric disability, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  The Veteran's February 2007 claim was denied in a July 2007 rating decision.  The Veteran was sent notice of this decision and notice of his appellate rights in August 2007.  

During the appellate period following the July 2007 rating decision, the Veteran submitted another "claim" to reopen the issue of entitlement to service connection for a psychiatric disability, including PTSD.  This claim was dated in June 2008, and was denied in a December 2008 rating decision.  The Board accepts the June 2008 "claim" as a timely notice of disagreement with the July 2007 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 (2014).  After the December 2008 rating decision, the Veteran timely perfected an appeal to the Board.  Consequently, the Board finds that the July 2007 rating decision is on appeal.

In March 2014, the Board remanded the Veteran's claim for additional development.  While this claim was in remand status, the RO determined that the evidence submitted since the June 2007 rating decision was new and material sufficient to reopen the Veteran's claim, but denied the claim on its merits.  Thereafter, the claim was remitted to the Board for further appellate review.  Nevertheless, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Since the December 2005 rating decision, numerous private and VA treatment records, dated after December 2005, have been associated with the evidence of record.  The Veteran also testified at a February 2014 Board hearing.  This evidence is new because it was not previously considered by VA.  This evidence is material because it demonstrates ongoing diagnoses of and treatment for psychiatric disabilities.  Further, the Veteran has asserted and testified that he did not experience anxiety or a stutter prior to his active duty, which, for purposes of reopening the claim, is presumed credible evidence of such.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, the Veteran's statements and testimony are competent evidence as to the occurrence of in-service anxiety and a stutter, as both are lay observable.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Further, in a February 2014 letter, S. S. T., M.D., rendered an opinion that the Veteran's anxiety was "more likely than not" related to his active duty.  See 38 C.F.R. § 3.156(a).  

As discussed above, the December 2005 rating decision denying service connection was based on the lack of evidence demonstrating an etiological relationship between the Veteran's active duty and a current psychiatric disability.  Although Dr. T. submitted a similar opinion that was considered in the December 2005 rating decision, when reviewing the new evidence in conjunction with the evidence already of record, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disability, including PTSD.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Additional development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for a psychiatric disability, including PTSD, is addressed in the remand portion of the decision below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability, including PTSD, is reopened and, to this extent only, the appeal is granted.


REMAND

As the claim for service connection for a psychiatric disability, including PTSD, has been reopened, the RO must be afforded the opportunity to consider the reopened claim de novo prior to appellate consideration.  In this regard, the Board finds that remanding this claim in order to provide the Veteran a VA examination is required to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a VA examination to determine whether any currently or previously diagnosed psychiatric disorders are related to his period of active military service.  The examiner must review the evidence of record, in the form of electronic records, including, but not limited to, the post-service treatment records and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

The RO must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor.  The RO must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any currently or previously diagnosed psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein.  In so doing, the examiner must specifically address the Veteran's statements regarding the onset of stuttering and anxiety during his active duty.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressors, if any.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


